Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Office of Children and Family Services dated December 18, 2009, which, after a hearing, denied the petitioner’s application to amend and seal a report maintained in the New York State Central Register of Child Abuse and Maltreatment.
Adjudged that the determination is confirmed, the petition is *788denied, and the proceeding is dismissed on the merits, with costs.
“At an administrative expungement hearing, a report of child abuse or maltreatment must be established by a fair preponderance of the evidence” (Matter of Blythe v Carrion, 63 AD3d 1059, 1059 [2009]; see Matter of Lee TT. v Dowling, 87 NY2d 699, 703 [1996]). “Judicial review of a determination that a report of child abuse or maltreatment has been substantiated is limited to whether the determination is supported by substantial evidence” (Matter of Blythe v Carrion, 63 AD3d at 1060; see Matter of Gonzalez v Suffolk County Dept. of Social Servs. Child Protective Servs., 54 AD3d 341 [2008]).
At the time of the subject incident, “a neglected child in residential care” (Social Services Law § 412 [2] [b]) included a child whose custodian “creates a substantial risk of physical injury ... to such child by other than accidental means” (Social Services Law § 412 [former (9) (b)]). Here, the Administrative Law Judge’s finding that the petitioner maltreated the subject child by creating a substantial risk of physical injury to the child by other than accidental means is supported by substantial evidence (see Matter of Blythe v Carrion, 63 AD3d at 1060; see also Matter of Gonzalez v Suffolk County Dept. of Social Servs. Child Protective Servs., 54 AD3d 341 [2008]; see generally Matter of King v Perales, 153 AD2d 694 [1989]). Accordingly, the determination must be confirmed, the petition denied, and the proceeding dismissed on the merits. Prudenti, P.J., Angiolillo, Florio and Cohen, JJ., concur.